Title: To Benjamin Franklin from John Bradford, 6 January 1779
From: Bradford, John
To: Franklin, Benjamin


Sir
Boston. 6th. Jany 1779
Having had the honour of a Letter under your signature on Bus’ness formerly, I venture to take the liberty to wrte you by my son, to introduce him to your presence, praying you to Afford him your patronage and Advice, his disposition is amiable and I flatter my self he wont discredit the people, that the Benevolent Monarch of France has lately taken into Alliance, my son has a Number of letters from his friends here to their Connections in France, but I Was loth he shou’d not have it in his power to say on his Return, that he had not a personal interview with Doctor Franklin. I beg your Acceptance of the Complimts of the Season, and am with all due Respect Sir Your most Obedt. & very hble Serv
Jno. Bradford
The Honble. Benjamin Franklin Esqr. plenipotentiary at the Court at Versailes
 
Notations in different hands: J. Bradford 6e. jany à Boston. / 6. Jany. 1779.—
